DETAILED ACTION

This communication is in response to Application No. 17/014,267 filed on 9/8/2020.  The amendment presented on 11/16/2021, which amends claim 1, is hereby acknowledged.  Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,812,387 and 10,938,723 and Application No. 17/014,131 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 are allowed.
		
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 10, and 17, no prior art reference expressly teaches as follows:
 	A system and a method of transmitting data via data streams from a source computing device to a destination computing device according to a schedule indicated in a storage policy comprising a collection of settings or preference for performing backup operation on the source computing device and adjusting bandwidth allocation to the data streams upon receiving a request from a user.
  	No prior art reference was found that discloses this feature.  For these reasons, in conjunction with the other limitations of the independent claims 1, 10, and 17, put this case in condition for allowance.  Claims 2-9 depending on claim 1 and claims 11-16 depending on claim 10, are therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
December 18, 2021